                           IN THE UNITED STATES DISTzuCT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

ALLEN GLENN THOMAS,                                  )
                                                     )
                         I'lainti ff.                )
                                                     )
                                                     )
                                                     )
GIRMA ABEBE TEKLE, et al.,                           )
                                                     )
                         Defendants.                 )    Civil Action No. 3:19-CV-1049-C-BH

                                                   ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that Defendants' Motions to Dismiss should

be granted and that   Plaintifls Complaint should     be dismissed   with prejudice   as to   all

Defendants. Plaintiff has failed to file any objections and the time to do so has now expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the            Court. For the reasons stated

therein, Defendants' Motions to Dismiss are hereby GRANTED and Plaintiff s Complaint is

                                   I
DISMISSED with prejudice.
                                   4,/
                                         vl
       SO ORDERED this           4o      day of January, 2020.


                                                                                                     I


                                               I




                                                   SAM        UM
                                                         o   UNIT      STATES DISTRI                     E


        1                                                                                           AS
            Defendants' Alternative Motions for a More Definite Slatement are hereby
MOOT
